Name: Directive 1999/33/EC of the European Parliament and of the Council of 10 May 1999 amending Council Directive 67/548/EEC as regards the labelling of certain dangerous substances in Austria and Sweden
 Type: Directive
 Subject Matter: Europe;  marketing;  deterioration of the environment
 Date Published: 1999-07-30

 Avis juridique important|31999L0033Directive 1999/33/EC of the European Parliament and of the Council of 10 May 1999 amending Council Directive 67/548/EEC as regards the labelling of certain dangerous substances in Austria and Sweden Official Journal L 199 , 30/07/1999 P. 0057 - 0058DIRECTIVE 1999/33/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 10 May 1999amending Council Directive 67/548/EEC as regards the labelling of certain dangerous substances in Austria and SwedenTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),(1) Whereas Article 30 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances(4), provides that Member States may not prohibit, restrict or impede the placing on the market of substances which comply with that Directive;(2) Whereas Article 23(2)(c) of Directive 67/548/EEC thereof requires every package of a substance to show danger symbols, as laid down in Annex II; whereas Article 23(2)(e) of the said Directive requires every package of a substance to show specific S-phrases (safety phrases) relating to the safe use of the substance, and whereas the wording of those S-phrases is laid down in Annex IV to that Directive;(3) Whereas Article 69 of the 1994 Act of Accession and Annex VIII thereto provide that Article 30 in conjunction with Article 23(2) of Directive 67/548/EEC is not to apply to Austria before 1 January 1999, in that Austria may require the use of labels with additional symbols not included in Annex II and labels with additional S-phrases not listed in Annex IV to the said Directive regarding counter-measures in case of accident, and that those provisions are to be reviewed in accordance with EC procedures before 31 December 1998;(4) Whereas Article 23(2)(d) of Directive 67/548/EEC requires every package of a substance to show specific R-phrases (risk phrases) indicating the special risks arising from the dangers involved in using the substance, and whereas the wording of those R-phrases is laid down in Annex III to the said Directive;(5) Whereas Article 112 of the 1994 Treaty of Accession and Annex XII thereto provide that Article 30 in conjunction with Article 23(2)(d) of Directive 67/548/EEC is not to apply to Sweden before 1 January 1999, in that Sweden may require the use of the additional R-phrases "R-322" and "R-340" not listed in Annex III to the said Directive, and that those provisions are to be reviewed in accordance with Community procedures before 31 December 1998;(6) Whereas Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations(5) provides for certain specific conditions for the application of the Directive as regards, inter alia, additional symbols, R-phrases and S-phrases for Austria and Sweden in order to take account of the level of their standards for the protection of health and the protection of the environment; whereas those specific conditions are limited to the two-year period running from 1 January 1999 to 31 December 2000; whereas during that period coherence of the marketing conditions of dangerous substances and preparations should be sought;(7) Whereas scientific and technical progress is foreseeable within the framework of international negotiations on the harmonisation of the classification of dangerous substances with regard to "R-322", and whereas, in the light of the ongoing international negotiations on the labelling of dangerous substances and taking account of the labelling survey launched by the Commission, Member State experts have agreed to consider the in-depth revision of existing Community legislation with regard to "R-340" an important priority;(8) Whereas Community legislation will have to be reviewed in the light of the outcome of the negotiations on the international harmonisation of the classification and labelling of dangerous substances, and whereas it can be expected that the outcome will lead to an approximation of standards in this respect throughout the Community;(9) Whereas the resolution of the Council and of the representatives of the Governments of the Member States, meeting within the Council, of 3 December 1990 on improving the prevention and treatment of acute human poisoning(6) calls for harmonisation of the procedures for collecting clinical toxicology data for all the poison centres in the Community in order to facilitate the development of a policy for toxic risk prevention; whereas to that end, the relevant competent authorities, in cooperation with the Commission, are to set up between the poison centres or, where appropriate, other competent services a Community system of information and collaboration concerning the availability of antidotes;(10) Whereas a symbol showing that residues of certain dangerous substances should be collected separately from other waste could reduce the potential release of dangerous substances to the environment by improving the use of special waste collection systems by the general public; whereas, owing to the lack of certain evidence, a certain amount of time is still required for considering the need for such a symbol within the Community;(11) Whereas the review of Community legislation on dangerous substances with regard to the provisions of the 1994 Act of Accession relating to Austria and Sweden could not be completed by 31 December 1998;(12) Whereas the provisions covered by this Directive should continue to be reviewed in accordance with Community procedures within the exemption period laid down; whereas, however, without prejudice to the outcome of that review, at the end of that period the acquis communautaire will apply to Austria and Sweden under the same conditions as it applies in the other Member States;(13) Whereas Community legislation can provide for derogations for limited periods for certain Member States in the light of their specific situations,HAVE ADOPTED THIS DIRECTIVE:Article 1The following paragraphs shall be added to Article 23 of Directive 67/548/EEC: "5. Austria may from 1 January 1999 until 31 December 2000 require the use of:- the additional symbol 'dustbin with a cross through it' concerning waste disposal, not included in Annex II, and- the additional S-phrase 'Antidote exists, medical staff contact Poisons Information Centre' regarding counter-measures in the case of accident, not listed in Annex IV.6. Sweden may from 1 January 1999 until 31 December 2000 require the use of the following additional R-phrases, not listed in Annex III:- 'R-322' for substances which present acute toxic effects not covered by criteria for classification of Annex VI (Swedish category 'moderately harmful'), and- 'R-340' for substances classified as carcinogenic, category 3, instead of R-phrase R40."Article 2The Republic of Austria and the Kingdom of Sweden shall adopt and publish the provisions necessary to comply with this Directive by 30 July 2000 at the latest. They shall forthwith inform the Commission thereof.When the Member States concerned adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 3This Directive is addressed to the Member States.Done at Brussels, 10 May 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentH. EICHEL(1) OJ C 374, 3.12.1998, p. 15.(2) OJ C 40, 15.2.1999, p. 43.(3) Opinion of the European Parliament of 16 December 1998 (OJ C 98, 9.4.1999, p. 151 ), Council Common Position of 8 February 1999 (OJ C 58, 1.3.1999, p. 26) and Decision of the European Parliament of 10 March 1999 (OJ C 175, 21.6.1999). Council Decision of 29 April 1999.(4) OJ 196, 16.8.1967, p. 1. Directive as last amended by Commission Directive 98/98/EC (OJ L 355, 30.12.1998, p. 1 ).(5) OJ L 200, 30.7.1999, p. 1.(6) OJ C 329, 31.12.1990, p. 6.